Exhibit 10.15

 

PROMISSORY NOTE



$250,000   January 21, 2015

 

Houston, Texas

 

FOR VALUE RECEIVED, the undersigned, LAPOLLA INDUSTRIES, INC., a Delaware
corporation (“Maker”), promises to pay to the order of RICHARD J. KURTZ, a New
Jersey resident (“Payee”, which terms shall herein in every instance refer to
any owner or holder of this Note) the sum of Two Hundred and Fifty Thousand
Dollars and No/100 Cents ($250,000), payable as hereinafter stated being payable
in lawful money of the United States of America at 15402 Vantage Parkway East,
Suite 322, Houston, Texas 77032 or at such other place as Payee may hereafter
designate in writing.

 

The principal balance hereof advanced and from time to time remaining unpaid
shall be paid, including interest, payable to Payee on June 10, 2017, or such
other time as the parties may agree in writing. Maker may prepay this Note in
whole or in part at any time without being required to pay any penalty or
premium for such privilege.

 

The principal balance hereof advanced and from time to time remaining unpaid
shall bear interest at eight percent (8%) per annum.

 

This Note shall be governed by and construed under the applicable laws of the
state of Texas and the laws of the United States of America.

 

For purposes of any suit relating to this Note, Maker hereof submits itself to
the jurisdiction of any Court sitting in the State of Texas and further agrees
that venue in any suit arising out of this Note or any venue shall be fixed in
Harris County, Texas.

 

THIS PROMISSORY NOTE AND THE INDEBTEDNESS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATED IN RIGHT OF PAYMENT AND CLAIM TO CERTAIN INDEBTEDNESS AND
OBLIGATIONS AS PROVIDED BY THE CERTAIN SUBORDINATION AGREEMENT DATED APRIL 16,
2014, AS AMENDED NOVEMBER 14, 2014, AMONG PAYEE, BANK OF AMERICA, N.A., AND
MAKER, AND THE CERTAIN SUBORDINATION AGREEMENT DATED DECEMBER 10, 2013, AS
AMENDED NOVEMBER 14, 2014, AMONG PAYEE, ENHANCED CREDIT SUPPORT LOAN FUND, LP,
AND MAKER, AND THE RIGHT OF PAYEE OR ANY SUBSEQUENT HOLDER HEREOF ARE EXPRESSLY
SUBJECT TO THE TERMS THEREOF, AS MAY BE AMENDED OR OTHERWISE MODIFIED FROM TIME
TO TIME.

 

LAPOLLA INDUSTRIES, INC.

A Delaware corporation

 

By: /s/  Michael T. Adams, EVP

Name: Michael T. Adams

Title: Executive Vice President

